      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 1 of 6 Page ID #:1




1    AMY JANE LONGO, Cal. Bar No. 198304
     Email: longoa@sec.gov
2    LUCEE S. KIRKA, Cal. Bar No. 121685
     Email: kirkal@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Katharine E. Zoladz, Associate Regional Director
     444 S. Flower Street, Suite 900
6    Los Angeles, California 90071
     Telephone: (323) 965-3998
7    Facsimile: (213) 443-1904
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      IN THE MATTER OF AN                        Case No.
12    APPLICATION TO ENFORCE
      ADMINISTRATIVE SUBPOENAS
13    OF THE                                     SECURITIES AND EXCHANGE
                                                 COMMISSION’S APPLICATION
14                                               FOR AN ORDER TO SHOW CAUSE
      SECURITIES AND EXCHANGE
15    COMMISSION,                                AND APPLICATION FOR AN
                                                 ORDER COMPELLING
16                 Applicant,                    COMPLIANCE WITH
                                                 ADMINISTRATIVE SUBPOENAS
17           vs.
18    IRA S. VIENER,
19                 Respondent.
20
21
22
23
24
25
26
27
28
      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 2 of 6 Page ID #:2




1    I.     INTRODUCTION
2           1.    The Applicant, the Securities and Exchange Commission (the “SEC”),
3    hereby applies to this Court for an Order to Show Cause why an order should not
4    issue requiring Respondent Ira S. Viener (“Viener” or “Respondent”) to comply with
5    the subpoenas issued on October 30, 2019, and personally served on Respondent on
6    November 3, 2019.
7           2.    This Application is based on the Declaration of Lucee S. Kirka and the
8    exhibits attached thereto regarding notice and the other relevant factual matters in this
9    proceeding, the Memorandum of Points and Authorities filed in support of this
10   Application, the Proposed Order to Show Cause, and the Proposed Order Compelling
11   Compliance, each of which is filed concurrently herewith, such matters of which
12   judicial notice may be taken, and any other written or oral evidence as may be offered
13   at a hearing on the Application.
14   II.    JURISDICTION AND VENUE
15          3.    Jurisdiction is conferred upon this Court by Section 22(b) of the
16   Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §77v(b), and Section 21(c) of
17   the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u(c).
18          4.    Venue is proper in the Central District of California because the SEC’s
19   investigation is being carried out by the SEC’s Los Angeles Regional Office, which is
20   located within this Court’s judicial district. See, 15 U.S.C. § 78u(c).
21   III.   RESPONDENT
22          5.    Respondent Viener is a certified public accountant, licensed in the State
23   of New Jersey. He is the principal of Ira S. Viener, Inc., an entity through which he
24   provides accounting and financial services. Viener provided audit services to Punch
25   TV Studios Inc. (“Punch TV”) concerning the fiscal years of 2015 and 2016.
26   IV.    THE SEC’S INVESTIGATION
27          6.    On October 12, 2016, the SEC issued a formal order of private
28   investigation (the “Formal Order”), entitled In the Matter of Punch TV Studios, Inc.,

                                                    1
      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 3 of 6 Page ID #:3




1    SEC File No. LA-04717, pursuant to Section 20(a) of the Securities Act, 15 U.S.C. §
2    77t(a), and Section 21(a) of the Exchange Act, 15 U.S.C. § 78u(a).
3          7.     Pursuant to the Formal Order, the SEC directed that an investigation be
4    conducted to determine, among other things, whether any persons or entities affiliated
5    with Punch TV are engaging in or are about to engage in violations of Sections 5(a)
6    and 17(a) of the Securities Act of 1933, 15 U.S.C. §§ 77e(a), 77q(a), and Sections
7    10(b) and 15(a) of the Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78o(a), and Rule
8    10b-5 thereunder, 17 C.F.R. § 240.10b-5, by carrying out various acts and practices.
9          8.     Pursuant to Section 19(c) of the Securities Act, 15 U.S.C. § 77s(c), and
10   Section 21(b) of the Exchange Act, 15 U.S.C. § 78u(b), the Formal Order designates
11   certain members of the SEC staff as officers of the SEC. As officers, they are
12   empowered to administer oaths and affirmations, subpoena witnesses, compel their
13   attendance, take evidence, and require the production of any books, papers,
14   correspondence, memoranda, or other records which are relevant or material to the
15   inquiry and to perform all other duties in connection therewith as prescribed by law.
16         9.     On March 23, 2017, the SEC issued a supplemental formal order of
17   private investigation (the “Supplemental Formal Order”), designating and
18   empowering an additional member of the SEC staff, as officers of the SEC to, among
19   other things, subpoena witnesses for testimony, compel their attendance, take
20   evidence and require the production of materials relevant or material to the
21   investigation.
22         10.    Respondent produced documents and subsequently appeared for
23   testimony on May 11, 2017, in the SEC’s Los Angeles Regional Office, pursuant to
24   prior SEC investigative subpoenas issued to him.
25   V.    INVESTIGATIVE SUBPOENAS ISSUED
26         A.     The August and September Investigative Subpoenas
27         11.    On August 20, 2019, the SEC staff issued an investigative subpoena to
28   Respondent. The subpoena required him to produce certain documents at the SEC’s

                                                   2
      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 4 of 6 Page ID #:4




1    Washington D.C. headquarters on or before September 4, 2019. The SEC staff
2    served its investigative subpoena via UPS.
3          12.   On September 5, 2019, the SEC staff issued an investigative subpoena to
4    Respondent. The subpoena required him to appear for testimony at the SEC’s Los
5    Angeles Regional Office on October 24, 2019. The September 5, 2019 subpoena was
6    attached to a cover letter from SEC staff to Respondent, which extended the due date
7    for production of documents to September 12, 2019. The SEC staff served its
8    investigative subpoena via UPS.
9          13.   SEC staff contacted Respondent to inquire as to his compliance with the
10   August and September subpoenas, but received no response.
11         14.   On October 10, 2019, SEC staff sent Respondent a letter via email and
12   U.S. mail noting that Respondent had failed to produce documents.
13         15.   Respondent failed to produce any documents in response to the August
14   subpoena and failed to appear for testimony in October 2019.
15         B.    The October 30 Subpoenas
16         16.   On October 30, 2019, the SEC staff issued two investigative subpoenas
17   to Respondent. The first investigative subpoena required him to produce certain
18   documents at the SEC’s Washington D.C. headquarters on or before November 8,
19   2019. The second investigative subpoena required him to appear for testimony at the
20   SEC’s New York Regional Office on December 4, 2019. The subpoenas were
21   attached to a cover letter from SEC staff to Respondent.
22         17.   The SEC staff served its investigative subpoenas on Respondent on
23   November 3, 2019, via personal service at his place of residence in New Jersey.
24         18.   Respondent did not produce any documents by November 8, 2019.
25         19.   On November 13, 2019, SEC staff sent correspondence to Respondent to
26   inquire as to his compliance with the October 30 document subpoena. SEC staff also
27   attempted to call Respondent on the telephone number he last provided, but he did
28   not answer and his phone did not accept voicemails.

                                                  3
      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 5 of 6 Page ID #:5




1          20.     Respondent then emailed the SEC staff on December 2, 2019, requesting
2    a two-week extension of his time to produce documents due to a medical condition.
3          21.     On December 3, 2019, the SEC staff replied to Respondent’s email and
4    agreed to the two-week extension of his time to produce documents, extending the
5    date to December 18, 2019. SEC staff also extended the date for Respondent’s
6    testimony to January 8, 2020.
7          22.     Respondent failed to respond to the SEC staff’s December 3, 2019
8    email. SEC staff emailed him again on December 9th and 20th and he never
9    responded.
10         23.     Respondent did not produce any documents by December 18, 2019.
11         24.     On January 3, 2020, the SEC staff emailed Respondent to confirm that
12   his testimony would go forward on January 8, 2020 in the New York Regional
13   Office.
14         25.     Respondent did not respond to the email, and did not return a message
15   SEC staff left on his phone on January 8, 2020, when he did not appear.
16         26.     Respondent has not produced any documents to date, nor appeared for
17   testimony, and he has ceased responding to emails and phone calls from SEC staff.
18   VI.   NOTICE
19         27.     After personal consultation and sincere effort to do so, the parties have
20   been unable to resolve the matter without Court action.
21         28.     The SEC gave notice of its Application to Respondent via email dated
22   January 22, 2020, wherein the SEC staff advised Respondent that the Application
23   would be filed in the United States District Court for the Central District of
24   California.
25         WHEREAS, the SEC respectfully requests that:
26         a)      this Court issue an Order to Show Cause forthwith directing Respondent
27   to show cause, if there be any, why this Court should not order Respondent to
28   produce documents responsive to the SEC’s administrative subpoena issued on

                                                    4
      Case 2:20-cv-00654-AB-AS Document 1 Filed 01/22/20 Page 6 of 6 Page ID #:6




1    October 30, 2019, to a duly designated officer or officers of the SEC in the Formal
2    Order, SEC File No. LA-04717, and appear for testimony in response to the SEC’s
3    administrative subpoena issued on October 30, 2019, to a duly designated officer or
4    officers of the SEC in the Formal Order, SEC File No. LA-04717;
5          b)    upon return of the Order to Show Cause, this Court issue an Order
6    directing the Respondent to produce documents responsive to the SEC’s
7    administrative subpoena issued on October 30, 2019 and to appear for testimony; and
8          c)    the SEC be granted such other and further relief as may be appropriate.
9    Dated: January 22, 2020                      Respectfully submitted,
10
                                                  /s/ Amy Jane Longo
11
                                                  Amy Jane Longo
12                                                Lucee Kirka
                                                  Attorneys for Applicant
13
                                                  Securities and Exchange Commission
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
